IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT NASHVILLE              FILED
                                 JUNE 1997 SESSION
                                                              August 15, 1997

                                                            Cecil W. Crowson
                                                           Appellate Court Clerk
STATE OF TENNESSEE,                   )
                                      )
                     APPELLEE,        )
                                      )     No. 01-C-01-9608-CR-00375
                                      )
                                      )     Sumner County
v.                                    )
                                      )     Jane F. Wheatcraft, Judge
                                      )
                                      )     (Revocation of Community Corrections
                                      )      Sentence)
MARSHALL L. SCRUGGS,                  )
                                      )
                   APPELLANT.         )



FOR THE APPELLANT:                          FOR THE APPELLEE:

Pamela E. Beck                              John Knox Walkup
Assistant Public Defender                   Attorney General & Reporter
117 East Main Street, Suite 2C              500 Charlotte Avenue
Gallatin, TN 37066                          Nashville, TN 37243-0497
(Appeal Only)
                                            Daryl J. Brand
Nancy B. Meyers                             Assistant Attorney General
Assistant Public Defender                   450 James Robertson Parkway
117 East Main Street, Suite 2C              Nashville, TN 37243-0493
Gallatin, TN 37066
(Trial Only)                                Lawrence Ray Whitley
                                            District Attorney General
OF COUNSEL:                                 113 Main Street
                                            Gallatin, TN 37066-2803
David A. Doyle
District Public Defender                    Dee D. Gay
117 East Main Street, Suite 2C              Assistant District Attorney General
Gallatin, TN 37066                          113 Main Street
                                            Gallatin, TN 37066-2803




OPINION FILED:________________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge
                                   OPINION


       The appellant, Marshall L. Scruggs (defendant), appeals as of right from a judgment

of the trial court revoking his community corrections sentence and requiring him to serve

the sentence previously imposed by the court. In this Court, the defendant contends the

trial court abused its discretion by revoking his probation.

       This is the second community corrections revocation in this case. The record

reflects the defendant violated the terms of his house arrest. He was subsequently

arrested for underage consumption of alcohol, driving while under the influence, and

driving while his license was suspended. He was convicted of DUI and the other two

charges were retired.

       After a thorough review of the record, the briefs submitted by the parties, and the

law governing the issue presented for review, it is the opinion of this Court that the

judgment of the trial court should be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules.




                                   ____________________________________________
                                          JOE B. JONES, PRESIDING JUDGE



CONCUR:



______________________________________
      WILLIAM M. BARKER, JUDGE



______________________________________
     THOMAS T. WOODALL, JUDGE